Exhibit 10.15
PIPER JAFFRAY COMPANIES
2011 Compensation and Benefits for Non-Employee Directors

                                      Amount     Objective     Time and Terms of
Payment    
Annual Cash Retainer
      $60,000       Consideration for Board and committee service for the
current calendar year     Paid on the first business day in January. For
directors joining the Board after January in any year, a pro rata amount will be
paid on the date the director is elected to the Board based on the number of
days during which the director will serve on the Board during that year.

   
Additional Annual Cash Retainer for Lead Director and Committee Chairpersons
    $20,000-Lead Director

$20,000-Audit

$10,000-Compensation

$5,000-Nominating and Governance

    Consideration for service
as lead director or
committee chairperson for
the current calendar year     Paid on the first business day in January.    
Initial Equity Grant
    $60,000 (valued as of election date)     Establish PJC equity interest upon
initial election to the Board to align director and shareholder interests

    Shares of PJC common stock granted on the date of the director’s initial
election or appointment to the Board.    
Annual Equity Grant
    $60,000 (valued on the date of the annual meeting of shareholders)    
Incentive compensation for continuing service on the Board and enhanced
alignment of director and shareholder interests     Shares of PJC common stock
granted on the date of the annual meeting of shareholders to any director whose
service on the Board will continue following the annual meeting. For directors
joining the Board after the annual meeting in any year, an equity award will be
granted on the date the director is elected to the Board covering a pro rata
number of shares based on the number of days during which the director will
serve on the Board during that year.

   
Deferral Opportunity
    All cash and equity received on an annual basis     Increase equity stake by
directors     Annual opportunity to participate in the Amended and Restated
Piper Jaffray Companies Deferred Compensation Plan for Non-Employee Directors,
permitting deferral into phantom stock units of all or a portion of the
director’s annual cash compensation for service as a Piper Jaffray Companies
director, and deferral of any shares granted in consideration of the director’s
service as a director. To participate in any year, irrevocable election must be
made by December 31 of the preceding year for continuing directors and on the
date of initial election or appointment to the Board for new directors. Annual
opportunity to change the subsequent year’s election. The deferral date for the
cash retainer is the first business day in January each year; the deferral date
for the equity grant is the date of the annual meeting of shareholders each
year.

   
Charitable Gift Matching Program
    Up to $1,500     Encourage charitable giving     Pursuant to the Piper
Jaffray Gift Matching Program, Piper Jaffray will match directors’ gifts to
eligible organizations dollar for dollar from a minimum of $50 up to an
aggregate maximum of $1,500 per year (the same terms and conditions as are
applicable to employees).

    Reimbursement of Out-of-Pocket Expenses

    In addition to the foregoing, non-employee directors will be reimbursed for
reasonable out-of-pocket expenses incurred in connection with their service on
the Board and Board committees.    

